Title: To George Washington from Moses Hazen, 28 February 1783
From: Hazen, Moses
To: Washington, George


                        
                            Sir,
                             Pompton, 28th Feby 1783.
                        
                        I have the Honour of your Excellency’s Letter of the 18th Current, directing me to furnish the Judge-Advocate
                            with the Charges against Lieut. Kenny.
                        If there is any Thing criminal in Lieut. Kenny’s Conduct contained in the Report I made to your Excellency, I
                            conceive the Adjutant-General will be the proper Person to furnish the Judge-Advocate with the Charges against him. It was
                            my Duty to report the Facts to your Excellency, but I never meant thereby to involve myself in a Prosecution. Should your
                            Excellency think fit to direct one against him, the Evidences will attend the Judge-Advocate’s Call, to prove any Points
                            stated in my Report. I have therefore to request, your Excellency will not insist on my furnishing the Charges against
                            Lieut. Kenny, as common Prudence as well as private Reasons will in future prevent my having any Thing more to do with
                            Courts Martial than what real Duty and Necessity requires. I have the Honour to be, With great Respect, Your Excellency’s
                            most obedient And most devoted humble Servt
                        
                            Moses Hazen
                        
                    